Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered November 6, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
Defendant’s claim that the trial court’s Sandoval ruling and the ensuing cross-examination and summation remarks by the prosecutor deprived him of a fair trial, by highlighting the similarity in location between a prior sale and the instant sale, is unpreserved for appellate review as a matter of law (People v Michalek, 82 NY2d 906), and we decline to review it in the interest of justice.
The brief and limited background testimony by an undercover officer concerning his experiences does not warrant reversal of this conviction (People v Vargas, 213 AD2d 258, lv denied 86 NY2d 742).
We perceive no abuse of discretion in sentencing despite defendant’s advanced age, in light of his lengthy criminal history, which includes numerous drug-related felony convictions (compare, People v Ostrow, 165 AD2d 719). Concur — Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.